The efficient force which put in motion the brief course of events resulting in the injury was the plaintiff's fall; but the court has correctly held that the defendant is not liable on account of the fall. It must be shown by the plaintiff, therefore, and by a preponderance of substantial evidence that the negligence of the defendant in furnishing an unsuitable and therefore an unsafe appliance combined or concurred with the fall in such a manner that without the factor of the unsafe can, the injury, as a matter of probability, would not have happened. In other words, he must show that as a probability, notwithstanding the fall, he would not have been injured had he been furnished with a can with a bail or a handle.
It is easy, of course, to show that the injury might not have happened had the plaintiff been furnished with a can with a bail or handle, but to prove what might or might not have happened is not enough to make out a case, as we have many times held. The majority say that the plaintiff has made a case when he shows as reasonable probability that he "could have avoided overturning the can"; but this, again, is to submit a possibility, when the test is would he as a probability have avoided, etc.
In the extremely short time that intervened between the fall and the actual injury, we can entertain at best only the conclusion that he might have avoided the injury; but there is nothing in such a situation by which it may be dependably or cogently said out of the almost instantaneous transpiration of events that the plaintiff *Page 105 
would, as a matter of probability, have avoided the injury had he had a can with a bail or handle. Therefore, I am of the opinion that a jury should not be permitted to transmute into a probability that which in the nature of the situation can disclose nothing more than a possibility.